SUPPLEMENT DATED AUGUST 1, 2013 FIRST INVESTORS LIFE SERIES FUNDS PROSPECTUS DATED MAY 1, 2013 On the front cover of the First Investors Life Series Funds’ prospectus, the following language should appear just below the list of names of the Funds: Effective August 1, 2013, investments in certain of the Funds included in this Prospectus may be made through variable annuity contracts and life insurance policies offered by insurance companies in addition to First Investors Life Insurance Company. * Please retain this Supplement for future reference. LSP0813
